Eisir, C. J.
The plaintiff in error was convicted of a misdemeanor, in a city court, and carried the case by certiorari to the superior court, where the certiorari was overruled. He thereupon sued out a writ of error to the Supremo Court, where the judgment of the superior court was reversed. A remittitur was transmitted to the superior court, hut, before any order or judgment was rendered in that court remanding the case to the city court, the accused was again tried in the city court, on the same accusation upon which he had been previously convicted. As, at the time of this last trial, the right to grant new trials had been conferred by statute upon the city court, and writ of error from that court to the Supreme Court provided for, he moved for a new trial, and, upon its being refused, sued out a writ of error to this court, to review this ruling. Held, that as the case was taken out of the city court by the writ of certiorari and had never been remanded thereto, that court had no jurisdiction over it, and the proceeding purporting to be a trial of the case therein was a mere nullity. As the city court erred in assuming jurisdiction of the case, the judgment is reversed, with direction that such proeediug be declared void and of no effect, by the judge of the city court, on the records of sueli court.

Judgment reversed, with direction.


All the Justices concur.